           Case 4:18-cr-01013-CKJ-DTF Document 18 Filed 11/20/18 Page 1 of 3




 1
     Sean C. Chapman
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3
     Telephone: (520) 622-0747
 4   Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5
     Attorney for Defendant Bowen
 6   Sean@seanchapmanlaw.com
 7
                         IN THE UNITED STATES DISTRICT COURT
 8

 9                              FOR THE DISTRICT OF ARIZONA
10
     UNITED STATES OF AMERICA,                 ) CASE NO.: 18-cr-1013-TUC-CKJ-BPV
11                                             )
                   Plaintiff,                  ) THIRD MOTION TO CONTINUE
12
                                               )              TRIAL
13          v.                                 )
                                               )
14   MATTHEW BOWEN,                            )
15                                             )
                   Defendant.                  )
16

17
           It is expected that excludable delay under Title 18, United States Code, §

18   3161(h)(1)(F) will not occur as a result of this motion or an order based thereon.
19
           The Defendant, MATTHEW BOWEN through undersigned counsel, Sean C.
20
     Chapman of THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., respectfully moves
21

22   this Court for an order continuing the plea deadline, trial, and pretrial deadlines in this
23
     matter. Trial is presently set for December 11, 2018. Defendant, through undersigned
24
     counsel, requests a continuance of not less than 60 days in this matter.
25

26
           Case 4:18-cr-01013-CKJ-DTF Document 18 Filed 11/20/18 Page 2 of 3




 1
           The reason for this requested continuance is because undersigned needs additional

 2   time to prepare for trial.
 3
           Assistant U.S. Monica Ryan has indicated she has NO OBJECTION to the
 4
     requested continuance of the plea deadline, trial date, and pretrial deadlines in this matter.
 5

 6
                         Respectfully submitted this 20th day of November, 2018.
 7
                         LAW OFFICE OF SEAN CHAPMAN, P.C.
 8
                         BY: /s/ Sean Chapman
 9                            Sean Chapman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
           Case 4:18-cr-01013-CKJ-DTF Document 18 Filed 11/20/18 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2
           The undersigned certifies that on November 20, 2018, she caused to be
 3

 4   electronically filed the foregoing document with the Clerk of the Court using the
 5   CM/ECF system which sent notification to the following:
 6
     Monica E. Ryan
 7   Assistant U.S. Attorney
 8   Monica.Ryan@usdoj.gov
     US Attorneys Office – Tucson, AZ
 9   405 W. Congress, Suite 4800
10   Tucson, AZ 85701-4050

11

12   Serena Lara

13

14

15

16

17

18

19

20

21

22

23

24

25

26
